345 S.W.3d 894 (2011)
STATE of Missouri, Respondent,
v.
Tarchechee M. CHAMBERS, Appellant.
No. WD 71867.
Missouri Court of Appeals, Western District.
August 16, 2011.
Alexa I. Pearson, Columbia, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before: GARY D. WITT, P.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Tarchechee Chambers was found guilty of first-degree burglary and violation of an order of protection. He appeals, arguing that the trial court erred by allowing testimony regarding the victim's post-incident conduct, and by permitting the State to highlight the uncontroverted nature of its evidence during closing argument, which purportedly shifted the burden of proof to Chambers and indirectly commented upon his failure to testify. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).